Citation Nr: 0427119	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  96-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for residuals of a left knee injury, to 
include degenerative joint disease, currently evaluated as 10 
percent disabling pursuant to Diagnostic Code 5259-5010 from 
September 1, 1994 and with a separate 10 percent evaluation 
pursuant to Diagnostic Code 5257 from July 1, 1997.

2.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 20 percent disabling 
from an original grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1994.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision issued 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for residuals of a left knee 
injury and residuals of lumbar strain; each disability was 
separately evaluated as 10 percent disabling.  

In a June 1996 Supplemental Statement of the Case (SSOC) and 
accompanying rating decision, the veteran's disability rating 
for residuals of his lumbar strain was increased to 20 
percent, effective from September 1, 1994.  Pursuant to a 
July 1999 rating, a separate 10 percent rating was assigned 
for left knee instability, effective from July 1, 1997.  
Inasmuch as the left knee claim on appeal is from an original 
grant of service connection, that claim encompasses the 
aspect of the condition relating to instability.  The issue 
on appeal has been adjusted accordingly.

In June 1998, the Board remanded this appeal so that a 
hearing before a Veterans Law Judge, formerly known as a 
Member of the Board, could be scheduled.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge, 
via videoconference, in October 1998.  This appeal was again 
remanded for evidentiary development in January 1999 and July 
2000.  It was remanded again in April 2003, for consideration 
of the VCAA, infra, and for additional evidentiary 
development.  The development having been completed, the case 
is again before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The left knee disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of slight limitation of motion and arthritis. 

3.  No more than slight left knee instability or subluxation 
is demonstrated from July 1, 1997. 

4.  Neither the pre-amendment nor the amended version of the 
back regulations are more favorable to this veteran's claim 
and both will be considered as applicable.

5.  The veteran's back disability is currently manifested by 
subjective complaints of pain and stiffness; objective 
findings include limited range of motion, normal muscle 
strength, and no symptoms consistent with radiculopathy.  
Ankylosis of the thoracolumbar spine is not shown.

6.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
two weeks but less than four weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for left knee instability Diagnostic Code 5257 from July 1, 
1997 and a separate 10 percent evaluation for limitation of 
motion of the left knee with arthritis pursuant to Diagnostic 
Code 5260-5010 from September 1, 1994 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5257-5259 (2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.  The Board notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO, as reflected by correspondence issued 
to the veteran in May 2003 and the Supplemental Statement of 
the Case of April 2004.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of April 2004, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

Left knee

The veteran was afforded a VA knee examination in October 
1994.  There was no warmth or swelling. A well healed 3 
centimeter scar was appreciated on the medial aspect of the 
left knee.  Tenderness was noted medially.  Muscle strength 
was good against resistance, but decreased as against the 
right.  There was no muscle atrophy; McMurray was positive on 
the left.  Drawer was negative.  Range of motion was from 0 
to 135 degrees.  Diagnosis was status post medial 
meniscectomy with residuals.  

He was afforded another examination in June 1996.  He 
reported crepitus and "grating" in the left knee with pain 
and some instability when he performed certain movements, 
such as moving laterally to the left.  Objectively, it bears 
emphasis that the knee was stable to varus and valgus and 
anterior posterior stressing.  McMurray was unremarkable.  
Range of motion was from 0-115 degrees.  Patellar tracking 
was normal.  There was no evidence of instability or other 
pathology about the knee.  Mild crepitus was noted on range 
of motion.  Diagnosis was history of left knee meniscectomy, 
with minimal degenerative changes and early mild arthritis.  
The examiner described "very little disability relating to 
the left knee".  X-rays were noted as basically normal with 
some degenerative changes, "but nothing terribly significant 
for basically an unremarkable examination."

He was afforded another VA examination in March 1999.  The 
veteran described the left knee with occasional locking and 
giving way.  Main complaints were of weakness and occasional 
pain.  A 3+ Lachman's was noted.  He had a 2-3 + anterior 
drawer and medial joint line tenderness to palpation on the 
medial joint line.  No effusion was present.  The quadriceps 
was described as decreased.  He demonstrated full extension 
and 115 degrees of flexion.  The knee was stable to varus and 
valgus test.  X-rays of the left knee were describes as 
essentially normal without appreciable degenerative changes.  
Impression was chronic instability of the left knee with 
anterior cruciates ligament deficient knee.  Although at risk 
for developing post traumatic degenerative arthritis, only 
minimal changes were noted radiographically.   

Treatment records in July 2003 report full range of motion 
without effusion, positive laxity in the medial collateral 
ligament, negative McMurray's and no crepitance.  

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263.  Where there 
is limitation of leg flexion to 15 degrees, a 30 percent 
evaluation would be warranted.  Where the limitation is to 30 
degrees, a 20 percent evaluation is warranted.  A 10 percent 
evaluation is warranted where leg flexion is limited to 45 
degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Under VAOPGCPREC 23-97 (July 1, 1997), a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability."  However, the claimant must either meet the 
criteria for a noncompensable evaluation under Diagnostic 
Code 5260 or Diagnostic Code 5261, or have technically full 
range of motion inhibited by pain.  See VAOPGCPREC 9-98; see 
also 38 C.F.R. § 4.59.  

In this case, limitation of motion would not be so severe as 
to warrant a compensable rating, except that pain inhibits 
motion.  Accordingly, a 10 percent, but no greater, 
evaluation is for application pursuant to Diagnostic Code 
5010-5260 throughout the appeal period.  

In addition, no more than a slight recurrent subluxation or 
lateral instability is demonstrated, pathology first 
manifesting after the June 1996 examination, which 
specifically noted the absence of instability and, in fact, 
very little knee disability at that time.  The RO selected 
the effective date of July 1, 1997 to coincide with the 
issuance of the General Counsel opinion authorizing separate 
ratings for instability and loss of range of motion.  The 
medical evidence does not objectively demonstrate a 
disability approximating slight or greater instability or 
subluxation prior to that time.   

The Board also notes that the veteran's left knee was 
initially evaluated pursuant to Diagnostic Code 5259, which 
provides that with removal of a semilunar cartilage, when 
symptomatic, a 10 percent rating is for application.  38 
C.F.R. § 4.71a, Diagnostic Code 5259.  VA examination records 
uniformly show the veteran's complaints of pain in his left 
knee, presumably the symptomatic residuals of the 
meniscectomy from the initial rating of November 1994 on 
appeal.  

Although it might be argued that the Board's foregoing 
analysis should include consideration of a separate rating 
for Diagnostic Code 5259 as well as separate ratings for 
limitation of motion under Diagnostic Code 5010 (arthritis), 
5260 (loss in flexion), or 5261 (loss in flexion), it should 
be pointed out that Diagnostic Code 5259 contemplates 
symptoms due to the meniscectomy, which implies that 
limitation of motion is contemplated by a compensable rating 
under Diagnostic Code 5259.  See VAOPGCPREC 36-97 (Dec. 12, 
1997).  Inasmuch as the evaluation for limitation of motion 
evaluation under Diagnostic Code 6260 in this instance takes 
cognizance of pain, a separate rating for symptomatic removal 
of a semilunar cartilage would constitute pyramiding, which 
is prohibited.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (a veteran can only be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," without violating the rule against pyramiding). 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, under Diagnostic Code 5256, a 40 percent rating is 
warranted if the knee has ankylosis in a position of 10 or 
more degrees of flexion.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  A review of clinical findings indicates that the 
veteran could perform range of motion testing of the disabled 
joint.  As such clearly establishes that ankylosis is not 
present, the criteria set forth in Diagnostic Code 5256 
pertaining to ankylosis are inapplicable and cannot serve as 
the basis for an increased rating. 



Low Back Strain

The veteran was afforded a VA examination in October 1994.  
Forward flexion was to 70 degrees, described as normal, but 
after 70 degrees, the veteran said he felt a pulling and 
discomfort to 90 degrees.  Backward extension was to 25 
degrees, without discomfort- when extending to 35 degrees he 
felt pulling and mild discomfort.  Flexion was to 40 degrees 
bilaterally and rotation was to 35 degrees bilaterally.  
Muscle strength was 5/5 - objectively pain on flexion and 
extension was described as mild.  

At his June 1996 examination, he reported occasional tingling 
and numbness in the right thigh and buttock whenever he sat 
for an extended period, but this was relieved by lying down.  
There were no other signs of radiculopathy.  Minimal 
tenderness was noted on palpation to the right lower 
paraspinous musculature.  He could heel and toe walk without 
difficulty.  Forward flexion was to 45 degrees, backward 
extension was to 10 degrees, bending was to 10 degrees 
bilaterally, rotation was to 25 degrees bilaterally.  
Straight leg raising was negative.  Muscle strength was 5/5 
in all motor groups.  Minimal weakness was noted in the left 
extensor hallicis longus.  Sensation was unremarkable in the 
lower extremities apart from just distal to the medial portal 
of his arthroscopy portal on the left.  The L-3 vertebral 
body had some superior and inferior plate osteophytes and 
some anterior loss of body height, about 10 to 15, percent, 
consistent with and old "completely healed" compression 
fracture.  The diagnostic impression was history of mild 
compression fracture of the L3 vertebral body with minimal 
degenerative changes and associated mechanical low back pain, 
but no radiculopathy.  The examiner described stiffness and 
limitation, "out of proportion to findings seen on X-ray."  
Compression fracture of the L3 vertebral body with only 10-15 
percent loss of height should heal with very little residual 
problem.  This may be an element of mechanical back pain, 
unresolved lumbosacral strain as well.

On the March 1999 examination, he had 50 degrees of forward 
flexion with pain, but he was able to flex to 75 degrees.  He 
had 15 degrees of extension which was nontender.  He could 
laterally bend to 15 degrees bilaterally.  He exhibited the 
ability to rotate to 25 degrees bilaterally, with occasional 
complaints of pain at the extremes.  Straight leg raising as 
negative.  Reflexes were 2+ and symmetrical.  Strength 
testing was normal.  X-rays showed an old compression 
fracture of L3.  Some mild degenerative disc disease was 
noted at L5-S1.  Impression was chronic lumbar strain, status 
post compression fracture without evidence of radiculopathy.  
Commenting on additional functional impairment was felt to be 
speculative.

More recent treatment records fail to suggest any chronic 
back complaints although treatment for several other 
unrelated conditions are noted.

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Further, the remaining spinal regulations were amended in 
September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The timing of this change requires the Board to first 
consider the claim under the pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulations and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO initially rated the veteran's low back disability 
under the pre-amendment DC 5295 (lumbar strain).  The Board 
will also consider Diagnostic Codes 5289, 5293, and 5295 for 
lumbar ankylosis, intervertebral disc syndrome, and 
limitation of motion under the pre-amendment regulations, in 
addition to Diagnostic Code 5237, 5238, 5242, and 5243 for 
lumbosacral strain, spinal stenosis, and intervertebral disc 
syndrome under the amended regulations.

Pre-Amendment Regulations

Under the previous Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warrants a 50 percent 
evaluation, and favorable ankylosis warrants a 40 percent 
evaluation.  Slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation under 
Diagnostic Code 5292.  A 20 percent evaluation requires 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, requires severe limitation 
of motion. 

Under the pre-amendment Diagnostic Code 5293, a 
noncompensable evaluation is warranted for postoperative, 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation is warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation may be assigned with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Analysis Under the Pre-Amendment Regulations

Considering the pre-amendment regulations, the Board finds 
that a higher rating is not warranted.  First, the Board 
notes that the evidence does not support a finding of 
ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint) under Diagnostic Code 5289.  To this 
end, the Board notes that the VA clinical findings as 
detailed above show limitation of motion, but there is no 
indication of a fixation of the spine and no basis under 
Diagnostic Code 5289 for a higher rating.

Next, a higher rating under Diagnostic Code 5292 requires 
"severe" limitation of motion.  While limited range of 
motion is noted, based on examiner's reports of what 
constitutes essentially full range of motion, the veteran, at 
worst, demonstrated at least half the full range.  
Accordingly, the Board finds that it does not rise to the 
level of "severe" limitation of motion but is more 
consistent with "moderate" limitation of motion, warranting 
a 20 percent rating, but no more.  

Next, a higher evaluation is not warranted under the pre-
amendment versions of Diagnostic Code  5293.  First, there is 
no evidence of severe, recurring intervertebral disc syndrome 
with intermittent relief.  Physical findings reflected 
essentially no pathological reflexes and no radiculopathy.  
Specifically, reflexes were normal, muscle strength was good.  
Given essentially normal reflexes, normal muscle strength, no 
weakness, and no neurological abnormalities, the Board finds 
that the veteran's signs and symptoms to be consistent with a 
20 percent disability rating for a "moderate" disability, 
but no more.  

Next, a rating in excess of 20 percent is not warranted under 
DC 5295 because there is no evidence of "marked" limitation 
of forward bending, loss of lateral motion, or abnormal 
mobility on forced motion.  The veteran's current disability 
rating anticipates muscle spasm on extreme forward bending, 
and loss of lateral spine motion in a standing position.   
Again, considering the medical evidence associated with the 
claims file described above, there is no evidence of muscle 
spasms and no significant radicular symptoms.  Therefore, a 
rating in excess of 20 percent is not warranted at this time 
under any relevant diagnostic code.  As such, the veteran's 
claim must be denied under the prior regulations.  

Amended Regulations

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
Diagnostic Code 5235 to Diagnostic Code 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 

General Rating Formula for Diseases and Injuries of the 
Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Analysis Under the Amended Regulations

As noted above, under the recently amended spinal 
regulations, which were considered by the RO, a higher than 
20 percent rating will be warranted for a lumbar spine 
disability (i) with forward flexion of the thoracolumbar 
spine to 30 degrees or less, or (ii) favorable ankylosis of 
the entire thoracolumbar spine (both warranting a 40 percent 
rating), (iii) with unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating), or (iv) 
with unfavorable ankylosis of the entire spine (warranting a 
100 percent rating).  Further, a higher than 20 percent 
rating will be assigned with incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(warranting a 40 percent rating).  In this case, the Board 
finds that a higher rating is not warranted under the amended 
regulations.

First, the Board finds there is no evidence of ankylosis of 
the lumbar spine.  Because there is no indication of 
ankylosis of the lumbar spine as evidence by variable, albeit 
limited, range of motion, the Board finds that there is no 
basis for a rating in excess of the currently-assigned 20 
percent under the amended Rating Formula.  

Next, the Board notes that a 40 percent rating may also be 
warranted with forward flexion of the thoracolumbar spine to 
30 degrees or less.  In this case, the most limited flexion 
of the thoracolumbar spine has consistently been reported at 
greater than that.  As limitation of motion to the 30 degree 
or less level has not been shown, the Board finds that there 
is no basis for a higher disability rating at this time.

Further, the amended regulations provide for a 40 percent 
rating with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In this case, 
there is no evidence that the veteran has experienced acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest and treatment by a physician at any time 
during the appeal process.  While he has complained of on-
going pain and discomfort, there is no indication that 
bedrest has been ordered.  Therefore, the Board finds that 
there is no basis for a higher rating for intervertebral disc 
syndrome.

As there is no basis for a higher rating under the amended 
spinal regulations, the Board finds that the veteran's claim 
for a higher rating must be denied.

Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West  2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a left 
knee injury is denied. 

Entitlement to increased evaluation for residuals of lumbar 
strain is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



